Detailed Action
Summary
1. This office action is in response to the application filed on August 11, 2020. 
2. Claims 1-18 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 08/11/2020 are acceptable. 
Specification
5. Specification are objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejection - 35 USC § 112 
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 16 are objected to because of the following informalities:
In regards to claims 14 and 16, it is not clear “an external load by connecting the AC power supply to the external load” in lines 17. 
In regards to claims 16, it is not clear “an external load by connecting the AC power supply to the external load” in lines 17. Appropriate action is required to clarify the claim languages.
In re to claim 15-18, claims 15-18 depend from claim 16, thus are also objected for the same reasons provided above.15-18
Claim Objection 
8. Claims 14 and 16 are objected to because of the following informalities: 
Claim 14 recites “an external load” in line 17 should be “the external load”.
Claim 16 recites “an external load” in line 2 should be “the external load”. 
Claim 16 recites “a relay” in line 1 should be “the relay”. 
Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eckel “5856905”.
In re to claim 1 Eckel disclose a system (Figs. 2-6) comprising: an alternating current (AC) input circuit Line (Figs.3-6 shows AC line 54 and 60), wherein an input of the AC input circuit (120VAC to 277AC) is configured to connect to an AC power supply (lines 54 and 60); a current limiter circuit (Fig.2-3 shows the resistor Ri.sub.L and the capacitor C2 can be used in lieu of the air gap switch SW1 to limit current to a desired amount such as 0.5 milliamperes, see col. 4, lines 5-12), wherein an input of the current limiter circuit is connected to an output of the AC input circuit (air gap switch SW1 and resistance R1. Sub. L is coupled to AC input), and wherein an output of the current limiter circuit is connected to an input of a switched-mode power supply (output air gap switch SW1 and resistance R1. Sub. L is coupled are coupled to power supply circuit 84/88) ; the switched-mode power supply (power supply circuit 84/88), wherein a first output provides a first voltage signal (voltage regulator can assert a pulsed signal to provide 5V), and a second output provides a second voltage signal (switches Q7& 8 are configured to assert a pulsed signal to provided  8.2 V provide to  other loads ); a supervisor circuit (Fig.4 shows  air gap detection circuit 83, low voltage dropout detector 85  and microcontroller 74 are configured to control the power supply, thus equivalent to 
In re to claim 2 Eckel disclose (Figs. 1-6), wherein the relay control circuit (air gap detection circuit 83 and low voltage dropout detector 85) provides the first voltage signal to the first voltage rail at a first time (voltage regulator VR1 is provide 5V to the rail first time) and provides the second voltage signal to the second voltage rail at a second time that is after the first time (a rail that provide voltage 8.2V in second time).  
In re to claim 4 Eckel disclose (Figs. 1-6), wherein the relay control circuit (air gap detection circuit 83 and low voltage dropout detector 85) includes a linear regulator (FIG. 5 shows  the power supply circuit 88 includes voltage regulator), and wherein a voltage input of the linear regulator (voltage regulator VR1) is connected to the first voltage signal (voltage regulator VR1 pulse signal to provide an output 5V) an enable input is connected to an output of the supervisor circuit (voltage regulator pin 1 is connected to secondary sides device and pin 3 provide enable to output 5V), and an output of the linear regulator is connected to the first voltage rail (voltage regulator VR1 pin 3 is coupled to the rail to provide 5V).  
In re to claim 6 Eckel disclose (Figs. 1-6), wherein the switched-mode power supply includes a flyback converter or a buck converter (Figs. 5-6 shows a power supply converter of flyback converter. Examiner noted that a power supply can imply to any voltage converter).  
In re to claim 7 Eckel disclose (Figs. 1-6), wherein the relay control circuit includes a microcontroller (Fig.7 shows a microcontroller 74) powered by a connection to the first 
In re to claim 10 Eckel disclose  a system (Figs. 2-6) comprising: an alternating current (AC) input circuit (Figs.3-6 shows (120VAC to 277AC)), wherein an input of the AC input circuit is configured to connect to an AC power supply (120VAC to 277AC is configured to connect to an AC power supply thru lines 54 and 60);; a current limiter circuit (Fig.2-3 shows the resistor Ri.sub.L and the capacitor C2 can be used in lieu of the air gap switch SW1 to limit current to a desired amount such as 0.5 milliamperes, see col. 4, lines 5-12 ), wherein an input of the current limiter circuit is connected to an output of the AC input circuit (air gap switch SW1 and resistance R1. Sub. L is coupled to AC input), and wherein an output of the current limiter circuit is connected to an input of a switched-mode power supply (output air gap switch SW1 and resistance R1. Sub. L is coupled are coupled to power supply circuit 84/88); the switched-mode power supply (power supply circuit 84/88),, wherein an output provides a voltage signal ( voltage regulator can assert a pulsed signal to provide 5V and switches Q7& 8 are configured to assert a pulsed signal to provided  8.2 V provide to  other loads);11 US2008 17059437 3Attorney Docket No.: 0N0023/1192831 a supervisor circuit (Fig.4 shows  air gap detection circuit 83, low voltage dropout detector 85  and microcontroller 74 are configured to control the power supply, thus equivalent to supervisor circuit) connected to the output of the switched-mode power supply (voltage regulator VR1 is provided to regulate the voltage at diode 17) and coupled to a relay control circuit (air gap detection circuit 83 and low voltage dropout detector 85); wherein the supervisor circuit (detection circuit 91 & 93, microcontroller, rectifier D5-D8, all 
In re to claim 11 Eckel discloses (Figs. 2-6), wherein the supervisor circuit disables the relay control circuit until the supervisor circuit detects that the voltage of the voltage signal exceeds the threshold voltage (Examiner noted that when both voltage detection circuits 91 and 93 are configured to detect a voltage not to be exceeded or under the designed threshold), and wherein the relay control circuit disables the voltage rail while the relay control circuit is disabled (If the lamp load is OFF, the relay K1 is open, and the lamp load burns open, the voltage detector circuit 93 detects a decrease in the 
In re to claim 12 Eckel discloses (Figs. 2-6),, wherein the relay control circuit includes a linear regulator (voltage regulator VR1), and wherein a voltage input of the linear regulator is connected to the voltage signal (Voltage regulator pin 1 and 2 coupled to power supply 88), an enable input is connected to an output of the supervisor circuit (air gap detection circuit and low voltage dropout detector 85. Examiner noted that when K1 is close  and operates a relay SW1 reset coil 97 to close the air gap switch SW1 and provide Voltage at the rails such as 5V and 8.2V), and an output of the linear regulator is connected to the voltage rail (Voltage regulator pin 3 is coupled to 5V)   
In re to claim 13 Eckel discloses (Figs. 2-6), wherein the switched-mode power supply includes a flyback converter or a buck converter (Figs. 5-6 shows a power supply converter of flyback converter. Examiner noted that a power supply can imply to any voltage converter).  
In re to claim 14 Eckel disclose a method (Figs. 2-6) of providing power from an AC power supply to an external load (a power supply 120VAC to 277AC are configured to supply power to the load), the method comprising: receiving, by an alternating current (AC) input circuit (120VAC to 277AC) , an AC signal from an AC power supply (120VAC to 277AC) ; limiting, by a current limiter circuit (Fig.2-3 shows the resistor Ri.sub.L and the capacitor C2 can be used in lieu of the air gap switch SW1 to limit current to a desired amount such as 0.5 milliamperes, see col. 4, lines 5-12 ) connected to an output 
; monitoring, by a supervisor circuit (Fig.4 shows  air gap detection circuit 83, low voltage dropout detector 85  and microcontroller 74 are configured to control the power supply, thus equivalent to supervisor circuit) connected to the first output of the switched-mode power supply and coupled to a relay control circuit (voltage regulator VR1 is provided to regulate the voltage at diode 17) the first voltage signal ( voltage regulator can assert a pulsed signal to provide 5V); 12 US2008 17059437 3Attorney Docket No.: 0N0023/1192831 detecting, by the supervisor circuit (air gap detection circuit 83, low voltage dropout detector 85  and microcontroller 74), a voltage of the first voltage signal exceeding a threshold voltage (a voltage detection circuit 91 is configured to detect the voltage at the secondary side and making sure voltage regulator VR1 is provided to regulate the voltage to 5 volts. Examiner noted that when both voltage detection circuits 91 and 93 are configured to detect a voltage not to be exceeded or under the designed threshold); providing, by the supervisor circuit (Fig.4 shows air gap detection circuit 83, low voltage dropout detector 85 and microcontroller 74), an output that enables the relay control circuit (air gap detection circuit 83, low voltage dropout detector 85 and microcontroller 74. Examiner noted that voltage 
In re to claim 15 Eckel discloses (Figs. 2-6),, wherein providing, by the relay control circuit (air gap detection circuit 83 and low voltage dropout detector 85), the first voltage signal to a first voltage rail ( the signal sends to output 5V) and the second voltage signal to a second voltage rail (voltage 8.2V) comprises: providing the first voltage signal to the first voltage rail at a first time (voltage regulator VR1 is provide 5V to the rail first time); and providing the second voltage signal to the second voltage rail at a second time that is after the first time (a rail that provide voltage 8.2V in second time).  
In re to claim 16 Eckel discloses (Figs. 2-6), wherein powering, by a relay (relay K1, SW1 reset coils 97 and K1 reset coil 86 are considered as relay) powered by a connection to the first voltage rail (Sw1 reset coil 95 is configured with voltage regulator VR1 to provide 5V) or the second voltage rail (Sw1 reset coil 97 is configured to provide 8.2V), an external load by connecting the AC power supply to the external load (see abstract) comprises enabling the relay via a control signal from a microcontroller 
In re to claim 17 Eckel discloses (Figs. 2-6), further comprising: detecting, by the supervisor circuit (Fig.4 shows air gap detection circuit 83, low voltage dropout detector 85 and microcontroller 74), a voltage of the first voltage signal below the threshold voltage (Examiner noted that when both voltage detection circuits 91 and 93 are configured to detect a voltage not to exceeds or under the designed threshold); and disabling (when relay K1 is opened), by the supervisor circuit air gap detection circuit 83, low voltage dropout detector 85 and microcontroller 74),, the relay control circuit (air gap detection circuit 83 and low voltage dropout detector 85).  
Allowable Subject Matter
10. Claims 3 5, 8 and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the supervisor circuit disables the relay control circuit until the supervisor circuit detects that the voltage of the first voltage signal exceeds the threshold voltage, and wherein the relay control circuit disables the first voltage rail and the second voltage rail while the relay control circuit is disabled.”
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a voltage input of the voltage control circuit is connected to the second voltage signal, an enable input is connected to an output of the supervisor circuit, and an output of the voltage control circuit is connected to the second voltage rail.”
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first voltage signal is a 3.5V signal and the second voltage signal is greater than 3.5V.”
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first voltage signal to a first voltage rail and the second voltage signal to a second voltage rail comprises providing a voltage signal of less than 12V to the first voltage rail and providing a 12V signal to the second voltage rail.”
In re to claim 9, claim 9 depend from claim 5, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839